Citation Nr: 1539175	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-09 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for choroidal melanoma of the left eye with resulting visual changes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini




INTRODUCTION

The Veteran had active military service from May 1963 to May 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed his claim for service connection for a choroidal melanoma of the left eye with resulting visual changes in April 2011.  

Treatment records from Yale Eye Center (YEC) reflect a diagnosis in November 2010 for choroidal melanoma and that the condition was stable.  In VA treatment records associated with the claims folder, a reference is made to the Yale Eye Center and that in August 2011 the YEC had reported that the choroidal melanoma was completely regressed with no signs of growth or recurrence.  The most recent VA ophthalmology progress note available for the Board's review, dated in October 2012, references a chorioretinal scar being stable.  The assessment included choroidal melanoma and that the disability was stable without recurrence.  

It is not clear to the Board whether a choroidal melanoma has been present since at least August 2011, based on the report that the disability had "completely regressed with no signs of growth or recurrence."  Still, the October 2012 VA ophthalmology progress note's assessment did list the disability.  As such, and for purposes of this remand, the Board will accept presently that a choroidal melanoma has been diagnosed during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed).  

With the above in mind, the Veteran's VA treatment records from the VA Medical Center (VAMC) in West Haven, Connecticut as well as the VA outpatient clinic (VAOPC) in Newington, Connecticut reflect the Veteran's treatment for choroidal melanoma of the left eye.  Both these records, in addition to the Veteran's statements, reflect that he was also treated for his claimed disability at the Jamaica Plains VAMC (part of the VA Boston Healthcare System) in March 2003.  The records from the Jamaica Plains VAMC are not associated with the claims folders.  The treatment appears to have consisted of plaque radiation therapy associated with the choroidal melanoma.  

The duty to assist includes obtaining VA treatment records identified by the Veteran.  Therefore, on remand, records from the VAMC Jamaica Plains should be obtained and associated with the claims folders.  

Otherwise, the Board notes that the Veteran has raised two theories in support of his claim for service connection.  First, he alleges that his choroidal melanoma is related to alleged herbicide exposure.  In a May 2011 statement, the Veteran commented:

How can I correlate the melanoma to service time-I'd have to guess that some of the [special operations] mission aircraft I was on possibly were also used for carrying herbicides at one time.  I don't know.  

Second, the Veteran alleges that his choroidal melanoma is related to sun exposure during military service.  In his November 2012 notice of disagreement (NOD), the Veteran cited to an article reportedly written by a VA dermatologist (identified as Ida Orengo, MD, of the Michael E. DeBakey VAMC in Houston, Texas) that indicated that sun exposure and other factors ". . . received during military service contribute to skin cancers developed later in life."  The Veteran noted that in the article Dr. Orengo commented that there was usually a 20 to 30 year latency period from the time of exposure to the time the cancer develops.  In light of these facts and the dates of his active service (May 1963 to May 1983), the Veteran argued that there was reasonable doubt whether his melanoma was attributable to his active service.  

With the above in mind, the Board notes that the Veteran has not submitted evidence that melanomas of the skin (as apparently discussed by Dr. Orengo) and a melanoma of the eye necessarily have the same risk factors.  In particular, the Board notes that the National Cancer Institute (part of the National Institutes of Health which is associated with the U.S. Department of Health and Human Services) has reported that uveal melanoma, which includes choroidal melanoma, is diagnosed mostly at older ages, with a progressively rising, age-specific, incidence rate that peaks near the age of 70 years.  Host susceptibility factors associated with the development of this cancer include Caucasian race, light eye color, and fair skin.  The National Cancer Institute has also reported that:

In view of these susceptibility factors, numerous observational studies have attempted to explore the relationship between sunlight exposure and risk of uveal melanoma.  To date, these studies have found only weak associations or yielded contradictory results.  Similarly, there is no consistent evidence that occupational exposure to UV light or other agents is a risk factor for uveal melanoma.  

See www.cancer.gov (website of the National Cancer Institute).  

Additional medical websites have reflected similar conclusions.  In particular, an ophthalmological treatment center webpage noted:

[M]elanomas arising in other tissues, including the eye, are different from melanomas of the skin, so one cannot apply what we know about skin melanomas to melanomas of the eye.  For instance, melanomas of the eye are rare, occurring in only six patients/million population/year.  Also, melanomas of the eye have little correlation to ultraviolet light exposure, the most common risk factor for developing melanoma of the skin.  In most cases of choroidal melanoma, there are no identifiable environmental or genetic factors that led to the development of the melanoma.  Choroidal melanoma is one of the many tumors that arise sporadically; that is, without any predisposing risk factor.  The average age for developing a choroidal melanoma is 65.  

See www.ohsu.edu (website for the Casey Eye Institute).  

Otherwise, as noted above, the Veteran has also alleged that he flew in aircraft that may have been used to spray herbicides.  The Veteran's DD Form 214s reflect his receipt of the Republic of Vietnam Campaign Medal.  The medal may be awarded to an individual who served inside the geographical limits of the Republic of Vietnam, but also to an individual who served outside the geographical limits and contributed direct support to the Republic of Vietnam Armed Forces for an aggregate of six months.  See www.afpc.af.mil (website of the U.S. Air Force Personnel Center).  

The Board notes that melanoma is not one of the listed presumptive conditions for herbicide exposure under 38 C.F.R. § 3.309(e) (2015).  Furthermore, in the National Academy of Sciences (NAS) report, which is titled-Veterans and Agent Orange: Update 2012, the NAS indicated that, consistent with its findings in Update 2010, that there was "inadequate or insufficient evidence" to determine whether an association existed between herbicide exposure and melanoma.  See e.g. 79 FR 20308-20313 (April 11, 2014).  Otherwise, the Veteran has not submitted any medical evidence linking his choroidal melanoma to herbicide exposure.  

In light of the above remand to obtain the additional VA records from the Jamaica Plains VAMC, the Veteran should be provided an additional duty to notify and assist letter that addresses a claim based on herbicide exposure (the April 2011 letter did not include any such notice/language).  He should also be invited to submit the referenced article reportedly written by VA dermatologist, Dr. Ida Orengo, and printed in the official magazine for the Military Officers Association of America (MOAA).  Furthermore, the Veteran should be invited to submit any evidence attributing his choroidal melanoma to alleged herbicide exposure and/or UV radiation (sun exposure) during his active military service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all the Veteran's treatment records from the Jamaica Plains VAMC.  (The treatment appears to have consisted of plaque radiation therapy associated with the left eye in March 2003.)  

2.  Request that the Veteran identify any private or VA treatment he may have received for his choroidal melanoma of the left eye, to include treatment from the Yale Eye Center since November 2010.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received for his disability, to include relevant records available through the CAPRI records system dated since November 2012.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2015).  

3.  Provide the Veteran with an additional duty to notify and assist (VCAA) letter which includes notice related to a claim based on herbicide exposure.  

The VCAA letter should also include language inviting the Veteran to submit the referenced article reportedly written by VA dermatologist Dr. Ida Orengo and printed in the official magazine for the Military Officers Association of America (MOAA).  Furthermore, the VCAA letter should include language inviting the Veteran to submit any evidence attributing his choroidal melanoma to alleged herbicide exposure and/or UV radiation (sun exposure) during his active military service.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate (to include obtaining a medical examination and opinion, if warranted).  Thereafter, re-adjudicate the issue on appeal taking into consideration the entire record on appeal.  (Parenthetically, the March 2012 rating decision and the February 2014 statement of the case note only consideration of VA treatment records dated from October 2011 to March 2012.)  

If the benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




